Same Case — On a Re- he akin g.
THE judgment of the court, on a re-hearing, was pronounced by
Eustis, C. J.
The defendants were sued as endorsers of a bill of exchange drawn in June, 1838, by Shipp, Ferriday 8f Co., of Natchez, payable ■ eight months after date, on Bullitt, Shipp Sf Co., of New Orleans, and by them accepted. The plaintiff was nonsuited in the court below, and on an appeal taken to the late Supreme Court, in 1843, the judgment of nonsuit was set aside, and judgment rendered against the defendants in solido for the amount ot the bill, with interest and costs. That court granted a re-hearing. The case has remained since that event on the dead docket. It has recently been placed on the regular trial docket, and has been submitted to us on an argument, in writing, of the counsel for the plaintiff.
Austin Williams is dead, and his succession is not represented; the caso, so far as his succession is concerned, remains in statu quo. The responsibility of Routh is alone the subject of our inquiry.
Tho endorsement of Routh was made under a power of attorney to William Ferriday, and we concur in the opinion of the court, that Ferriday had power to bind, and did effectually bind Routh, by the endorsement. Reynolds v. Rowley, 2d Ann. 894. In relation to the sufficiency of tho notice of tho protest of the bill to Routh, all doubt must disappear before the facts disclosed by the post master at Natchez. There was no post office at that time in Concordia. Rouih was in the habit of receiving his letters, most of the time, at Natchez, and he had a box at the post office there for the reception of his letters.
A question was raised as to the right of the plaintiff to recover on the accepted second of tho'exchange, without accounting for the first. Thero can be no doubt as to the right to recover. Downs v. Church, 13 Peters, 205.
The judgment of the Supreme Court gave the plaintiff seven per cent inters!,. Our impression is, that five per cent is all the law allows.
The judgment heretofore rendered in this case, by the former Supreme Court, be affirmed against John Routh, ábating two per cent of the interest.